Elliott, J.
The appellant was indicted, tried and convicted of the offence of assault and battery, and from the judgment of conviction appeals.
The judgment was entered on the 26th day of April, 1880, and the motion for a new trial filed on the 29th day of the month following.
This was too late; the statute imperatively requires that the motion for a new trial, in criminal cases, shall be made before judgment. 2 R. S. 1876, p. 409, sec. 143; Romaine v. The State, 7 Ind. 63. There is an essential difference between :the provisions of the civil and criminal codes. Hinkle v. Margerum, 50 Ind. 240, on p. 245.
The only error assigned is based upon the ruling denying the motion for a new trial, and, as that motion was not made within the time prescribed, we can not review the ruling refusing the motion.
Judgment affirmed.